Title: From Thomas Jefferson to the Senate, 22 March 1804
From: Jefferson, Thomas
To: Senate


          
            To the Senate of the United States 
          
          I nominate William Johnson of South Carolina to be an associate justice of the supreme court of the US. in the place of Alfred Moore resigned.
          John Samuel Sherburne of New Hampshire to be District judge of the district of New Hampshire.
          Jonathan Steele of New Hampshire to be Attorney for the US. in the district of New Hampshire.
          Joseph McIlvaine of New Jersey to be Attorney for the US. in the district of New Jersey.
          
          Jonathan Russell of Providence in Rhode island to be Consul for the US. at Tunis.
          William H. Burr of New Jersey to be collector of the district and Inspector of the revenue for the port of Burlington vice Moses Kempton.
          Joseph Winner of New Jersey to be collector of the district and Inspector of the revenue for the port of Great egg harbour vice Alexr. Freeland.
          William Fisher of Virginia to be Collector for the district of South Quay.
          Benjamin Tupper of Ohio reciever of public monies at Marietta.
          Willyss Silliman of Ohio Register of the land office at Zanesville.
          Thomas Van Swearingan of Ohio, Reciever of public monies at Zanesville.
          
            Th: Jefferson 
            Mar. 22. 1804.
          
        